DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP 2018-159610, filed on 08/28/2018, and Application No. JP 2019-061696, filed on 03/27/2019.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/20/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 

Regarding claim 4,
The claim recites “distance between a line segment connecting the control points and the no-entry area to have larger than or equal to a threshold”. The distance being larger than or equal to a threshold is poorly defined and leads the claim to being indefinite. Applicant’s specification (Page 14, lines 1-12) states “At S232, a distance to the central marking (for example, a distance to the center of the central marking) is determined based on the central marking information, and then proceeds to S233. At S233, the condition for the positions of the additional points is set so that the distance between the line segment connecting the additional points and the central marking is the distance determined at S232, and then the process proceeds to S24 of FIG. 13. Alternatively, at S233, the line segment connecting the additional points may be set so that the distance between the line segment connecting the additional points and the central marking is the distance determined at S232 or longer. The distance determined at S232 may correspond to a threshold.” This does not further define the threshold, and thus the claim can be interpreted to mean any size of distance as a threshold. Thus, the claim is rendered indefinite.

Claims 1, 12, and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.



Regarding claim 1,
The claim recites “setting a start point and an end point of a route where the subject vehicle travels along a curve, assuming a triangle including the start point and the end point as two vertexes”. The claim omits the essential step of finding the third vertex to form the triangle. Applicant’s specification (Page 7, lines 28-34, and Page 8, lines 1-6) states “Specifically, the short route creation section 110 sets and intersection point X in an area of an intersection where an approach lane crosses an exit lane based on the position information and angle information of the start point and the end point acquired from the map DB 10. More specifically, as illustrated in (A) in FIG. 2, the short route creation section 110 acquires the point at which a half line extending from a start point ps in a direction of entering an intersection, that is, extending forward in a traveling direction of the approach lane crosses a half line extending from an end point pt in the opposite direction to a direction of exiting the intersection, that is, extending backward in a traveling direction of the exit lane as the intersection point X. The short route creation section 110 acquires the position information of three points ps, pt, and X and assumes a triangle including the start point ps, the end point pt, and the intersection point X as the vertexes.” The specification gives detail on how to find the third vertex, but the claim does not, thus rendering the claim incomplete for omitting essential steps.

Regarding claim 12,
The claim recites “a point setting section that sets a start point and an end point of a route when a subject vehicle travels along a curve and assumes a triangle including the start point and the end point as two vertexes”. The claim omits the essential step of finding the third vertex to form the triangle. Applicant’s specification (Page 7, lines 28-34, and Page 8, lines 1-6) states “Specifically, the short route creation section 110 sets and intersection point X in an area of an intersection where an approach lane crosses an exit lane based on the position information and angle information of the start point and the s in a direction of entering an intersection, that is, extending forward in a traveling direction of the approach lane crosses a half line extending from an end point pt in the opposite direction to a direction of exiting the intersection, that is, extending backward in a traveling direction of the exit lane as the intersection point X. The short route creation section 110 acquires the position information of three points ps, pt, and X and assumes a triangle including the start point ps, the end point pt, and the intersection point X as the vertexes.” The specification gives detail on how to find the third vertex, but the claim does not, thus rendering the claim incomplete for omitting essential steps.

Regarding claim 13,
The claim recites “the processor sets a start point and an end point of a route when a subject vehicle travels along a curve and assumes a triangle including the start point and the end point as two vertexes”. The claim omits the essential step of finding the third vertex to form the triangle. Applicant’s specification (Page 7, lines 28-34, and Page 8, lines 1-6) states “Specifically, the short route creation section 110 sets and intersection point X in an area of an intersection where an approach lane crosses an exit lane based on the position information and angle information of the start point and the end point acquired from the map DB 10. More specifically, as illustrated in (A) in FIG. 2, the short route creation section 110 acquires the point at which a half line extending from a start point ps in a direction of entering an intersection, that is, extending forward in a traveling direction of the approach lane crosses a half line extending from an end point pt in the opposite direction to a direction of exiting the intersection, that is, extending backward in a traveling direction of the exit lane as the intersection point X. The short route creation section 110 acquires the position information of three points ps, pt, and X and assumes a triangle including the start point ps, the end point pt, and the intersection point X as the 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 12, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ottenhues et al. (US 8,428,820 B2, hereinafter referred to as Ottenhues).

Regarding claim 1,
Ottenhues teaches a travel assistance method that is performed by a computer including at least one processor, the travel assistance method assisting travel of a subject vehicle and comprising (Col. 7, lines 1-2 and 9-10, describes computing the path of a motor vehicle, where the method could be installed in a motor vehicle to be a part of the driver-assisting system (i.e. performed by a computer); Claim 12, recites a processor configured to compute the path of a motor vehicle),
(Fig. 4, P0 is the start point and P3 is the end point of the route the vehicle is to travel, which is a curved route; Col. 10, lines 18-19, the vehicle drives along the target path, which is route SDC here);
assuming a triangle including the start point and the end point as two vertexes (Fig. 4, P0 and P3 make two of the vertices of the triangle);
setting a control point on each of two sides of the triangle to assume a quadrangle including the two control points, the start point, and the end point as four vertexes (Fig. 4, shows P4 as a control point on one of the triangle sides; SDC is a symmetrical double clothoid to minimize computing capacity (see Col. 10, lines 28-30) so P4 would be mirrored on the opposite side of the triangle, making a second control point; Fig. 11 top, shows P5i and P5ii as control points on the triangle; in both Fig. 4 and Fig. 11 the control points on the triangle create a quadrangle shape including the start and end points P0 and P3 (or PZ in Fig. 11);
calculating a route line accommodated in the quadrangle (Fig. 4, the calculated route line SDC is inside the quadrangle; Fig. 11, the calculated route lines ECPT1 and ECPT2 are inside the quadrangle); and
assisting the subject vehicle in traveling along the curve following the route line (Col. 7, lines 11-14, the method can be deployed to make the motor vehicle move in a manner controlled by the driver-assistance system; Col. 10, lines 18-19, the vehicle drives along the target path; here, the vehicle follows the route line along the curve).

Regarding claim 12,
Ottenhues teaches a travel assistance apparatus comprising (Col. 7, lines 1-2 and 9-10, describes computing the path of a motor vehicle, where the method could be installed in a motor vehicle to be a component part of the driver-assisting system):
(Fig. 4, P0 is the start point and P3 is the end point of the route the vehicle is to travel, which is a curved route; Col. 10, lines 18-19, the vehicle drives along the target path, which is route SDC here; Fig. 4, P0 and P3 make two of the vertices of the triangle; here, these points must be set by a point setting section);
a route line calculation section that sets a control point on each of two sides of the triangle, assumes a quadrangle including the two control points, the start point, and the end point as four vertexes, and calculates a route line accommodated in the quadrangle (Fig. 4, shows P4 as a control point on one of the triangle sides; SDC is a symmetrical double clothoid to minimize computing capacity (see Col. 10, lines 28-30) so P4 would be mirrored on the opposite side of the triangle, making a second control point; Fig. 11 top, shows P5i and P5ii as control points on the triangle; in both Fig. 4 and Fig. 11 the control points on the triangle create a quadrangle shape including the start and end points P0 and P3 (or PZ in Fig. 11); Fig. 4, the calculated route line SDC is inside the quadrangle; Fig. 11, the calculated route lines ECPT1 and ECPT2 are inside the quadrangle; here, the control points and route line must be set and calculated in a route line calculation section); and
a curve assistance section that assists the subject vehicle in traveling along the curve following the route line (Col. 7, lines 11-14, the method can be deployed to make the motor vehicle move in a manner controlled by the driver-assistance system; Col. 10, lines 18-19, the vehicle drives along the target path; here, the vehicle follows the route line along the curve; the vehicle must be assisted by a curve assistance section).



Regarding claim 13,
Ottenhues teaches a travel assistance apparatus comprising (Col. 7, lines 1-2 and 9-10, describes computing the path of a motor vehicle, where the method could be installed in a motor vehicle to be a part of the driver-assisting system):
at least one processor connected to a memory (Col. 7, lines 1-2, describes computing the path of a motor vehicle; this requires a computer which has a processor and memory; Claim 12, recites a processor configured to compute the path of a motor vehicle):,
wherein:
the processor sets a start point and an end point of a route when a subject vehicle travels along a curve and assumes a triangle including the start point and the end point as two vertexes (Fig. 4, P0 is the start point and P3 is the end point of the route the vehicle is to travel, which is a curved route; Col. 10, lines 18-19, the vehicle drives along the target path, which is route SDC here; Fig. 4, P0 and P3 make two of the vertices of the triangle; Claim 12, recites a processor configured to compute the path of a motor vehicle);
the processor sets a control point on each of two sides of the triangle, assumes a quadrangle including the two control points, the start point, and the end point as four vertexes, and calculates a route line accommodated in the quadrangle (Fig. 4, shows P4 as a control point on one of the triangle sides; SDC is a symmetrical double clothoid to minimize computing capacity (see Col. 10, lines 28-30) so P4 would be mirrored on the opposite side of the triangle, making a second control point; Fig. 11 top, shows P5i and P5ii as control points on the triangle; in both Fig. 4 and Fig. 11 the control points on the triangle create a quadrangle shape including the start and end points P0 and P3 (or PZ in Fig. 11); Fig. 4, the calculated route line SDC is inside the quadrangle; Fig. 11, the calculated route lines ECPT1 and ECPT2 are inside the quadrangle; Claim 12, recites a processor configured to compute the path of a motor vehicle); and
(Col. 7, lines 11-14, the method can be deployed to make the motor vehicle move in a manner controlled by the driver-assistance system; Col. 10, lines 18-19, the vehicle drives along the target path; here, the vehicle follows the route line along the curve; Claim 12, recites a processor configured to compute the path of a motor vehicle).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Ottenhues et al. (US 8,428,820 B2, referred to as Ottenhues), and further in view of Hiramatsu et al. (US 2018/0326995 A1, hereinafter referred to as Hiramatsu).


Regarding claim 2,
Ottenhues teaches the invention as described in claim 1. Ottenhues further teaches:
in assisting travel of the subject vehicle turning right or left (Col. 7, lines 9-10, the method can be in a motor vehicle to be a part of the driver-assisting system; Fig. 12-14, show the method can be used for a curved route that turns left or right); and
at the assuming of the triangle, an intersection point of a half line extending from the start point in a direction of entering the [turn] and a half line extending from the end point in an opposite direction to a direction of exiting the [turn] is set as a remaining vertex of the triangle (Fig. 4, a line extends from the start point P0 entering the curved route, and a line extends backwards from the end point P3 in the opposite direction of the exit of the curved route; the intersection point P5 of these half lines is the remaining vertex of the triangle).
However, Ottenhues does not explicitly teach the driver assistance method can be used at an intersection.
Hiramatsu teaches the driver assistance method can be used at an intersection ([0055], the autonomous vehicle operating apparatus can operate in a case in which the vehicle turns at an intersection; Fig. 4, the autonomous vehicle can use its driving methods to turn at an intersection).
Ottenhues and Hiramatsu are analogous art to the claimed invention since they are from the similar field of vehicle control methods. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the travel assist method of Ottenhues with the intersection turn ability of Hiramatsu to create a travel assist method that includes assisting with turning at intersections.
The motivation for modification would have been to create travel assist method that includes assisting with turning at intersections in order to create a more versatile and all-encompassing vehicle 

Regarding claim 3,
Ottenhues teaches the invention as described in claim 1. Ottenhues further teaches:
in assisting travel of the subject vehicle turning right or left (Col. 7, lines 9-10, the method can be in a motor vehicle to be a part of the driver-assisting system; Fig. 12-14, show the method can be used for a curved route that turns left or right).
However, Ottenhues does not explicitly teach the driver assistance method can be used at an intersection, and that the travel assistance method further comprises setting a waiting position of the subject vehicle on the route line at a position nearer to the start point than a position where the route line crosses an opposite lane.
Hiramatsu teaches the driver assistance method can be used at an intersection ([0055], the autonomous vehicle operating apparatus can operate in a case in which the vehicle turns at an intersection; Fig. 4, the autonomous vehicle can use its driving methods to turn at an intersection), and that the travel assistance method further comprises setting a waiting position of the subject vehicle on the route line at a position nearer to the start point than a position where the route line crosses an opposite lane ([0115], the vehicle calculated a standby position (at point P3) in the intersection at which the autonomous vehicle should wait to turn; Fig. 4, the vehicle follows the route line to a waiting position at point P3; here the waiting position is closer to the vehicle entering the intersection (i.e. start point) than it is where the vehicle will cross an opposite lane).
Ottenhues and Hiramatsu are analogous art to the claimed invention since they are from the similar field of vehicle control methods. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the travel assist method of Ottenhues with the 
The motivation for modification would have been to create travel assist method that includes a waiting position at intersections in order to create a safer turning assist mode. A waiting position to turn at intersections would enable the vehicle to avoid collisions and overall be a safer, more robust driver assist method that the driver would trust more during operations.

Claims 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Ottenhues et al. (US 8,428,820 B2, referred to as Ottenhues), and further in view of Talamonti et al. (US 2018/0286242 A1, hereinafter referred to as Talamonti).

Regarding claim 8,
Ottenhues teaches the invention as described in claim 1. Ottenhues further teaches:
in assisting travel of the subject vehicle (Col. 7, lines 11-14, the method can be deployed to make the motor vehicle move in a manner controlled by the driver-assistance system; Col. 10, lines 18-19, the vehicle drives along the target path; here, the vehicle follows the route line along the curve);
the travel assistance method further comprises (Col. 7, lines 1-2 and 9-10, describes computing the path of a motor vehicle, where the method could be installed in a motor vehicle to be a part of the driver-assisting system
setting a departure point and an arrival point (Fig. 12, shows P0 as the departure point and PZ as the arrival point), and
(Fig. 12, shows P3 as the passing point on a line connecting the departure point and arrival point);
at the setting of the start point and the end point, the departure point is set as a first start point, the passing point is set as a first end point and also as a second start point, and the arrival point is set as a second end point (Fig. 12, P0 is the first start point, PZ is the second end point, and P3 is the first end point and second start point; Fig. 12 shows using two of the quadrangles from Fig. 4 or Fig. 11 used together to create a route);
at the assuming of the triangle, a first triangle including the first start point, the first end point, and a point on a half line extending forward from the first start point in a traveling direction as three vertexes is assumed (Fig. 12, P0 is the first start point, P3 is the first end point, and P5 is a point on a half line extending from the first start point in the traveling direction; these three points make up the vertices of the first triangle), and a second triangle including the second start point, the second end point, and a point on a half line extending backward from the second end point in the traveling direction as three vertexes is also assumed (Fig. 12, P3 is the second start point, PZ is the second end point, and P4 is a point on a half line extending backward from the second end point in the traveling direction; these three points make up the three vertices of the second triangle); and
at the calculating of the route line, a first route line between the first start point and the first end point is calculated, and a second route line between the second start point and the second end point is also calculated (Fig. 12, the dotted line between P0 and P3 is the first calculated route line, and the dotted line between P3 and PZ is the second calculated route line).
However, Ottenhues does not explicitly teach the assisting the subject vehicle in changing lanes, and that the departure and arrival points are for lane change.
([0022], describes an autonomous vehicle driving mode; [0034], the vehicle system includes controlling operational behaviors such as lane changes), and that the departure and arrival points are for lane change (Fig. 3, p1 is the departure point and p3 is the arrival point for the lane change route (see [0062-0063]).
Ottenhues and Talamonti are analogous art to the claimed invention since they are from the similar field of vehicle control methods. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the travel assist method of Ottenhues with the lane change assist of Talamonti to create a travel assist method that includes assisting with lane changes.
The motivation for modification would have been to create travel assist method that includes assisting with lane changes in order to create a more versatile and all-encompassing vehicle travel assist method. This would make the method more robust and allow the driver to trust the vehicle more during assistance operations.

Regarding claim 9,
Ottenhues-Talamonti teach the invention as described in claim 8. Ottenhues-Talamonti further teach:
determining whether a half line extending forward from the departure point in a traveling direction crosses a half line extending backward from the arrival point in the traveling direction (Ottenhues, Fig. 12, the half lines are the line between P0 and P5, and the line between PZ and P4; these lines in this figure do not cross each other; Fig. 4, the half lines are the line between P0 and P5, and the line between P3 and P5; these lines in this figure do cross each other); and
calculating the route line in which the departure point is the start point and the arrival point is the end point in response to a determination that the half lines cross each other (Ottenhues, Fig. 4, the half lines are the line between P0 and P5, and the line between P3 and P5; these lines in this figure do cross each other; therefore, P0 is the departure point and P3 is the arrival point, and the calculated route line is the SDC).

Regarding claim 10,
Ottenhues-Talamonti teach the invention as described in claim 9. Ottenhues-Talamonti further teach:
the calculating of the route line is performed to calculate the first route line and the second route line in response to a determination that the half lines do not cross each other at the determining whether the half lines cross each other (Ottenhues, Fig. 12, the half lines are the line between P0 and P5, and the line between PZ and P4; these lines in this figure do not cross each other; thus, a first route line and a second route line are calculated; the dotted line between P0 and P3 is the first calculated route line, and the dotted line between P3 and PZ is the second calculated route line).

Regarding claim 11,
Ottenhues-Talamonti teach the invention as described in claim 8. Ottenhues-Talamonti further teach:
calculating a cancel route line in which the subject vehicle changing lanes returns from the route line to a travel route before the lane change (Talamonti, Fig. 6, as the vehicle is about to change lanes on the route line, a cancel route line is calculated for the vehicle to follow so it does not change lanes; here, element 618 is the route line, and element 620 is the cancel route line where the vehicle returns to the travel route 614). 

Allowable Subject Matter
Claims 4-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Dorum et al. (US 9,383,212 B2, hereinafter referred to as Dorum1)
Kamiya (US 6,304,818 B1, hereinafter referred to as Kamiya)
Takagi (US 2017/0236413 A1, hereinafter referred to as Takagi)
Kojo (US 2017/0361841 A1, hereinafter referred to as Kojo)
Takeda (US 2018/0238696 A1, hereinafter referred to as Takeda)
Dorum (US 2017/0294036 A1, hereinafter referred to as Dorum2)
Grandine et al. (US 2004/0109001 A1, hereinafter referred to as Grandine)
de Boor et al. (“High Accuracy Geometric Hermite Interpolation” , hereinafter referred to as de Boor)
Shimizu et al. (JP 2012-002753 A, hereinafter referred to as Shimizu)



Regarding Dorum1,
This reference teaches a method and system for using Bezier curves in vehicle positioning for advanced driver assistance programs. Fig. 6 discloses a route line made from finding a Bezier curve within four points that form a quadrangle. 

Regarding Kamiya,
This reference teaches a vehicular navigation system that uses four successive road points and calculates interpolated coordinate points using a B-spline function to create a travel route. Fig. 7 discloses the four points that form a quadrangle, and a curved route that is bounded by the four points to create the travel route.

Regarding Takagi,
This reference teaches a driving assistance device that detects right/left turn information indicating that the vehicle passes across an opposite lane, or to turn right or left at an intersection. Takagi discloses recognizing a standby vehicle in the opposite lane waiting to turn ([0025]), a standby allowable area which is the area between a position at which the vehicle can stop in front of a stop line at the intersection and substantially the middle of the intersection ([0027]), recognizing oncoming traffic in the opposite lane that passes through the intersection ([0028]), and an area of no entry (Fig. 6, the star-shaped element).

Regarding Kojo,
This reference teaches a travel control device for a vehicle that aids the vehicle when entering an intersection to turn toward an opposite lane. Fig. 5 shows P2 at a waiting point before turning, and an 

Regarding Takeda,
This reference teaches traveling path generation for generating a traveling path of a vehicle. Fig. 10 discloses a plurality of routes for a vehicle to follow as it travels into a curved path. 

Regarding Dorum2,
This reference teaches detecting an intersection and defining at least one Bezier curve representing a trajectory between an entry to and an exit from the intersection. Fig. 10 discloses four points that form a quadrangle and the Bezier curve inside that is the vehicle trajectory.

	Regarding Grandine,
This reference teaches modeling curves using a quartic Hermite interpolation technique. Fig. 5 discloses a triangle and quadrangle made from end points and control points, and the interpolated curve within the quadrangle.

Regarding de Boor,
This reference teaches cubic spline interpolation for planar curves. Fig. 1 discloses a Bezier polygon of a cubic curve segment, which shows a triangle and quadrangle of relevant points that enclose an interpolated curve.



Regarding Shimizu,
This reference teaches detecting when a vehicle is turning at an intersection, and acquiring a curved route for the vehicle that contacts the entry and exit of the vehicle in the intersection turn. Figs. 3 and 4 disclose a curved route with starting and end points that turns in an intersection.

The above related prior art discloses vehicles having driver assist methods that include creating travel routes for assisting a vehicle while turning in an intersection. However, none of the prior art discloses the allowable subject matter as mentioned above.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADISON B EMMETT whose telephone number is (303)297-4231.  The examiner can normally be reached on Monday - Friday 8:00 - 4:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFF A BURKE can be reached on (571)270-3844.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/MADISON B EMMETT/
Examiner, Art Unit 3664                                                                                                                                                                                         
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664